Citation Nr: 1010648	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  05-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as secondary 
to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as secondary 
to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from June 2004 and July 2006 rating decisions.  In the June 
2004 rating decision, the RO denied service connection for 
PTSD.  In July 2004, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in December 2004, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in March 2005.

In the July 2006 rating decision, the RO, inter alia, denied 
service connection for peripheral neuropathy of the right 
upper extremity and peripheral neuropathy of the left upper 
extremity, claimed as secondary to service-connected diabetes 
mellitus, type II.  In August 2006, the Veteran filed a NOD.  
A SOC was issued in July 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in July 2008.

In August 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In March 2009, the Veteran submitted additional evidence 
directly to the Board, with a waiver of initial RO 
consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  While the Veteran has been diagnosed with service-related 
PTSD, he did not engage in combat with the enemy, and there 
are no service records or other credible evidence that 
corroborates the occurrence of any alleged in-service 
stressor(s); the record also presents no basis for VA to make 
additional attempts to independently corroborate any reported 
stressor(s).

3.  While the Veteran has complained of numbness and tingling 
in his right upper extremity, there is no competent medical 
evidence that the Veteran currently has peripheral neuropathy 
of the right upper extremity.

4.  While the Veteran has complained of numbness and tingling 
in his left upper extremity, there is no competent medical 
evidence that the Veteran currently has peripheral neuropathy 
of the left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2009).

2.  The criteria for service connection for peripheral 
neuropathy of the right upper extremity, claimed as secondary 
to service-connected diabetes mellitus, type II, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

3.  The criteria for service connection for peripheral 
neuropathy of the left upper extremity, claimed as secondary 
to service-connected diabetes mellitus, type II, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

With regard to the claim for service connection for PTSD, in 
March 2003 and April 2004 pre-rating letters, the RO provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The June 2004 RO rating decision reflects 
the initial adjudication of the claim after issuance of the 
March 2003 and April 2004 letters.  A November 2006 letter 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The timing of this notice-
after the last adjudication of the claim-is not shown to 
prejudice the Veteran.  Because the Board herein denies the 
claim for service connection, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.

Regarding the claims for service connection for right and 
left peripheral neuropathy of the upper extremities, in 
October 2005 and February 2006 pre-rating letters, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for secondary 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The July 2006 RO rating 
decision reflects the initial adjudication of the claims 
after issuance of the October and February 2006 letters.  A 
November 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the November 2006 letter, and opportunity for the 
Veteran to respond, the July 2008 SOC reflects readjudication 
of the claim.  Hence, the Veteran is not shown to be 
prejudiced by the timing of the latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of November 
2005 and April 2008 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's August 2008 Board hearing, along with various 
written statements provided by the Veteran and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in any 
claim is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


II.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2009)).

The Veteran has been diagnosed with PTSD related to service, 
as reflected, for example, in a May 2004 VA treatment record.  
These diagnoses notwithstanding, the Board finds that this 
claim must nonetheless fail because another essential 
criterion for establishing service connection for PTSD-
credible evidence that any claimed in-service stressor(s) 
actually occurred-has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  If VA determines that a veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required-
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then 
the Veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

Here, the Veteran has asserted that he was involved in 
combat, but the record does not establish that the Veteran 
engaged in combat with the enemy during service.  See 38 
C.F.R. § 3.304(f) (2009); Gaines v. West, 11 Vet. App. 353, 
359 (1998).  See also VAOPGCPREC 12-99 (October 18, 1999).

Considering the pertinent evidence in light of the above, the 
Board finds that there is no credible supporting evidence 
that the Veteran's alleged in-service stressor actually 
occurred.

The Veteran's service personnel records indicate that he 
departed for service in Vietnam in November 1970 and returned 
in November 1971.  He had one year and two days of foreign 
and/or sea service.

In an undated written statement, the Veteran recounted his 
alleged stressors.  He indicated that he served in the Air 
Force, his stressors occurred in Saigon, Vietnam, in 1970 and 
1971, and that he was assigned to the Long Binh Depot, Mac V 
Headquarters.  In his statement, the Veteran indicated that 
his memory for dates was not good.  He described hearing 
racial slurs.  He stated that he was assigned to a motor pool 
outside of Saigon, and that they were fired upon during 
missions.  Reportedly, the Veteran's first encounter with the 
enemy occurred about four months after he arrived in Vietnam, 
about fifty miles from Long Binh Depot.  The truck in front 
of the Veteran was hit by fire and lost control.  He then 
rear ended that vehicle and lost control.  The truck then 
turned over on its side in a ditch.  While he and his co-
driver were there, incoming fire came over their heads.  He 
only remembered his co-driver's first name.  After a few 
minutes, he heard nothing from his co-driver, so he crawled 
over and discovered that he had been shot in the head.  
During missions following that, his truck was fired upon but 
always made it through the convoy.  He described a time when 
his tractor received gunfire through the windshield.

During the August 2008 Board hearing, the Veteran indicated 
that he served in Vietnam from November 1969 to October 1970.  
He worked in supply.  He picked up dead bodies and packed 
body bags.  He helped recover the wounded.  He was attached 
to Long Binh Depot as a convoy truck driver.  Sometime in 
February or March, his convoy came under attack.  One of the 
men was shot in the head and died.  He did not know where 
this was located.

In a June 2004 memorandum, the U.S. Armed Services Center for 
Research of Unit Records (CURR) coordinator determined that 
the Veteran's stressors did not meet the criteria set forth 
by CURR to attempt a successful search for validity.  A two-
month specific range of time was not provided, and the 
geographic location of where the event took place was not 
provided.

In an August 2004 request to CURR, the RO again attempted to 
verify the occurrence of the Veteran's claimed stressor.  His 
unit of assignment and location were noted.  The date was in 
February or March 1971.  The incident was when his convoy was 
struck by incoming fire, and one soldier was killed.

In a December 2004 reply, CURR indicated that it was unable 
to document the convoy incident described by the Veteran 
concerning the death of an American soldier.  In order to 
further research the event, the Veteran needed to provide 
additional information, including the most specific date 
possible, the type and location of the incident, full names 
of casualties, unit designations to the company/squadron 
level, and other units involved.

Although the Veteran's alleged stressor is potentially combat 
related, the Board finds no objective indication that the 
Veteran actually saw combat during service.  In this regard, 
there is nothing in the Veteran's service treatment records 
or service personnel records verifying that he was ever in 
combat.  Service personnel records verify that the Veteran 
served in Vietnam from November 1970 to November 1971; 
however, service in a combat zone, without more, is not 
sufficient to establish that the Veteran engaged in combat 
with the enemy.  See e.g., Wood v. Derwinski¸ 1 Vet. App. 
190, 192 (1991).  The Veteran's service personnel records and 
DD 214 also reflect that he served with the 58th Supply 
Squadron, TAC as a material facility specialist, and that he 
received the Vietnam Service Medal, the National Defense 
Service Medal, the Republic of Vietnam Campaign Medal, the 
Small Arms Expert Marksmanship Ribbon, and the Air Force Good 
Conduct Medal.  None of these medals are of the type to 
establish that the Veteran engaged in combat with the enemy.

The Board notes at the outset that, as regards the claimed 
stressor of handling and transporting the dead and wounded, 
anecdotal experiences of this type simply cannot be verified 
independently.  See Cohen, 10 Vet. App. at 134 ("Anecdotal 
incidents, although they may be true, are not researchable.  
In order to be researched, incidents must be reported and 
documented.").  Hence, RO action to independently verify 
these claimed in-service stressors is not warranted.

With regard to the specific incident identified by the 
Veteran, the record shows that the RO submitted this stressor 
to CURR, who was unable to provide verification.  The August 
2004 RO memorandum indicates that the RO submitted the 
stressor, which it indicated occurred in February or March 
1971.  The Veteran's service treatment records reflect that 
he was in Vietnam from November 1970 to November 1971, and he 
also stated in his undated stressor statement that this 
incident occurred approximately four months after he arrived 
in Vietnam.

The Board notes that, in his August 2008 Board hearing, the 
Veteran indicated that his service in Vietnam was from 
November 1969 to October 1970.  However, all other evidence 
of record indicates that this is not the case.  The Veteran's 
service treatment records verify that his service in Vietnam 
was from November 1970 to November 1971, and his DD Form 214 
indicates that his foreign and/or sea service was one year 
and two days.  This is consistent with the documented service 
in Vietnam and inconsistent with his later statement that he 
served from November 1969 to October 1970.

Therefore, the Board finds that USASCURR searched the correct 
dates in trying to verify the Veteran's alleged stressor in 
February or March 1971, and a remand is not necessary to 
attempt another search, since the information contained in 
that search is correct.  The Veteran has not provided any 
additional details or information regarding any alleged 
stressors since the December 2004 CURR verification attempt.

Thus, although the Veteran may have served in Vietnam and 
there is a medical diagnosis of PTSD, there is no verified or 
verifiable stressor to support the claim, and the record 
presents no basis for any further development in this regard.

As there is no credible supporting evidence that the claimed 
in-service stressors occurred-an essential criterion for 
establishing service connection for PTSD-the Veteran cannot 
meet the requirements of 38 C.F.R. § 3.304(f).  Hence, 
discussion of the remaining criteria for service connection 
for PTSD set forth in the governing regulation is 
unnecessary.

Therefore, the Board must conclude that the criteria for 
service connection for PTSD are not met, and that the claim 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, on these facts, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.  Peripheral Neuropathy

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (2009), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
the preponderance of the evidence establishes that the 
Veteran does not have peripheral neuropathy of the right or 
left upper extremity.

The Veteran contends that he has peripheral neuropathy of the 
right and left upper extremities that is secondary to 
service-connected diabetes mellitus, type II.

In a December 2002 rating decision, the RO granted service 
connection for diabetes mellitus, type II.

In a July 2005 written statement, the Veteran indicated that 
he had numbness in his hands.

An August 2005 VA outpatient record shows that the Veteran 
was diagnosed with diabetes mellitus with neuropathy.

On November 2005, the Veteran complained of progressive loss 
of strength in his arms and numbness in his hands.  
Neurological examination of the upper extremities revealed 
that motor function was within normal limits.  Sensory 
function was within normal limits.  The right upper extremity 
reflexes reveal biceps jerk 2+ and triceps jerk 2+.  The left 
upper extremity reflexes reveal biceps jerk 2+ and triceps 
jerk 2+.  Following examination, the Veteran was diagnosed 
with peripheral neuropathy.  The examiner specified that the 
neuropathy occurred in the lower extremities and resulted in 
neuralgia.

In March 2007, the Veteran underwent VA examination.  He 
complained of tingling and numbness in his fingers.  The 
peripheral nerve examination was within normal limits.  
Neurological examination of the upper extremities reveals 
that motor function was within normal limits.  Sensory 
function was abnormal with findings of decreased sensation to 
pinprick.  The right upper extremity reflexes reveal biceps 
jerk 2+ and triceps jerk 2+.  The left upper extremity 
reflexes reveal biceps jerk 2+ and triceps jerk 2+.

In a March 2007 addendum, responding to a question regarding 
the upper and lower extremity neurological examinations being 
abnormal, the examiner who conducted the March 2007 VA 
examination provided a diagnosis of diabetic neuropathy.

In April 2008, the Veteran underwent VA examination.  He 
described tingling and numbness in his hands.  Neurological 
examination of the upper extremities revealed that motor 
function was within normal limits.  Sensory function was 
within normal limits.  The right upper extremity reflexes 
reveal biceps jerk 2+ and triceps jerk 2+.  The left upper 
extremity reflexes reveal biceps jerk 2+ and triceps jerk 2+.  
The examiner indicated that, with regard to peripheral 
neuropathy of the left and right upper extremities, there was 
no diagnosis because there was no pathology to render a 
diagnosis.

During the August 2008 Board hearing, the Veteran testified 
that, if he was holding something, he had to concentrate or 
he would lose his grip.  He had tingling, numbness, and loss 
of strength in both arms.  He has burned his hands because it 
took a long time to feel that something was hot.  The Veteran 
indicated that his primary care doctor told him that if he 
had lower extremity peripheral neuropathy, that meant he 
would have the upper extremity peripheral neuropathy.

It appears the record may contain conflicting evidence on 
whether the Veteran has peripheral neuropathy of the upper 
extremities.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes  
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Here, the pertinent medical records are the August 2005 VA 
outpatient record and the reports of the November 2005, March 
2007, and April 2008 VA examinations.  After reviewing the 
evidence, the Board finds that the November 2005 and April 
2008 VA examination reports are more probative, because they 
specifically address peripheral neuropathy of the upper 
extremities separately from the peripheral neuropathy of the 
lower extremities.  The August 2005 VA outpatient record 
shows a diagnosis of diabetes mellitus with neuropathy.  
Since this document does not distinguish whether the upper 
and lower extremities exhibit neuropathy, it is not as 
probative as those documents that do make this distinction.

Likewise, the report of the March 2007 VA examination and the 
addendum to that examination, dated that same month, indicate 
that, in response to a question regarding the upper and lower 
extremity neurological examinations being abnormal, the 
examiner provided a diagnosis of diabetic neuropathy.  The 
examiner did not address the upper and lower extremities 
separately.  As such, this evidence is not as probative as 
the November 2005 and April 2008 VA examination reports, 
which reflect separate evaluations of the upper and lower 
extremities.

Evaluating all of the evidence of record, the Board concludes 
that the more probative evidence of record establishes that 
the Veteran does not have a diagnosis of peripheral 
neuropathy of the right or left upper extremity.  All of the 
evidence that shows that the Veteran complained of numbness 
of his hands and fingers, but no neurologic disability of the 
upper extremities has been diagnosed.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, 
as here, medical evidence establishes that the Veteran does 
not have the claimed disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claims for service 
connection for peripheral neuropathy of the right upper 
extremity and peripheral neuropathy of the left upper 
extremity, both as secondary to diabetes mellitus, type II, 
must be denied, because the first essential criterion for a 
grant of service connection-evidence of a current disability 
upon which to predicate a grant of service connection-has 
not been met.

In addition to the medical evidence, in adjudicating these 
claims, the Board has considered the assertions of the 
Veteran; however, none of this evidence provides a basis for 
allowance of any of the claims.  As indicated above, the 
claims turn on the medical matter of current disability (a 
medical diagnosis), a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the appellant and his representative are 
not shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for peripheral neuropathy of 
the right upper extremity and peripheral neuropathy of the 
left upper extremity, secondary to diabetes mellitus, type 
II, must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. at 53-56.


ORDER

Service connection for PTSD is denied.

Service connection for peripheral neuropathy of the right 
upper extremity, claimed as secondary to service-connected 
diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy of the left 
upper extremity, claimed as secondary to service-connected 
diabetes mellitus, type II, is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


